internal_revenue_service number release date index number --------------------------- -------------------------------------------- -------------------------- ------------------------------ - department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ------------- telephone number --------------------- refer reply to cc tege eb hw plr-145103-04 date date -------------------------------------------- -------------------------------------------- ------ legend taxpayer ---------------------------------------------------- state trust -------------------------------------------------------------------- statute a ------------------------------------------------- statute b ------------------------------------------------- statute c ------------------------------------------------- statute d ------------------------------------------------- dear ------------------- ----------------------------------------- ----------------------------------------- ------------------------------------------- ----------------------------------------------- this is in reply to your letter dated date in which you requested various rulings on behalf of the taxpayer taxpayer is a state-wide public employer retirement_system system it provides retirement disability and death_benefits to police officers and firefighters their plr-145103-04 surviving spouses and dependent_children and parents pursuant to statute a participation in the system is mandatory for all full-time police officers employed by state municipalities and certain full-time firefighters employed by political subdivisions of state the system is governed by a nine member board_of trustees board pursuant to state statute b the membership of the board includes four active employees two retired employees one member appointed by the treasurer of state one member appointed by the governor of state and one member jointly appointed by the speaker of the state house of representatives and the president of the state senate in order to provide medical benefits for retired police officers firefighters and for their spouses and dependents the board has created a health care plan plan the plan provides coverage through third-party insurance contracts for medical hospital and surgical benefits scheduled medical benefits prescription drug coverage supplemental dental and vision benefits long term care benefits and medicare part b payments the trust is used exclusively for the purposes of paying the health coverage of retirees who participate in the plan there are no individual participant accounts all employer contributions are placed in the trust the sole trustee of the trust is the board monies collected from participating employers pursuant to plan are deposited in the trust and used to pay the cost of administering the plan and paying premiums on behalf of participating retirees any income or earnings_of the trust is used to pay expenses of the trust the creation and administration of the plan and the establishment of the trust are authorized by state statute c and state statute d in no case may an employer become a participating employer in the plan unless it is a state a political_subdivision of a state or an entity the income of which is excludible from gross_income under sec_115 of the internal_revenue_code the code the trust any amount remaining in the trust will be used solely to satisfy any remaining debts or liabilities of the trust or to meet the obligations of participating employers to their participating employees under plan no portion of the principal or income of the trust shall be used for or diverted to any purpose other than the exclusive benefit of persons participating in plan and their eligible spouses and dependents and the payment of reasonable expenses of the plan and the trust the board can amend_or_terminate the trust at any time upon termination of you have requested the following rulings on behalf of the taxpayer the trust’s income is excluded from gross_income under sec_115 employer contributions paid to the trust are excludable from the gross_income of participants under sec_106 and plr-145103-04 payments made from the trust are excludable from the gross_income of participants their spouses and dependents under sec_105 in revrul_77_261 1977_2_cb_45 income from an investment fund issue one sec_115 provides that gross_income does not include income derived from any public_utility or the exercise of any essential government function and accruing to a state or any political_subdivision thereof established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its participating political subdivisions was excludable from gross_income for federal_income_tax purposes under sec_115 the ruling indicated that the statutory exclusion was intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of a corporation or other entity engaged in the operation of a public_utilities or the performance of some governmental function that accrued to either a state or municipality the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are within the ambit of a sovereign to properly conduct in addition pursuant to sec_6012 and the underlying regulations the investment fund being classified as a corporation that is subject_to taxation under subtitle a of the code was required to file a federal_income_tax return each year formed funded and operated by political subdivisions to pool various risks casualty public liability workers’ compensation and employees’ health is excludable from gross_income under sec_115 of the code in revrul_90_74 private interests neither materially participate in the organization nor benefit more than incidentally from the organization the trust provides medical benefits to retired employees of the participating employers of the plan all of which are political subdivisions of a state or entities the income of which is excluded from gross_income under sec_115 providing medical benefits to current and former employees as described above constitutes the performance of an essential government function based upon revrul_90_74 and revrul_77_261 the trust performs an essential_governmental_function within the meaning of sec_115 the income of the trust accrues to the participating employers of plan all of which are or will be political subdivisions of state or entities the income of which is excluded from gross_income under sec_115 no private interests participate in or benefit from the operation of the trust the benefit to the participating retirees is incidental to the public benefit see revrul_90_74 revrul_90_74 1990_2_cb_34 determined that the income of an organization sec_61 provides that except as otherwise provided gross_income sec_106 provides that gross_income of an employee does not include plr-145103-04 issue two includes all income from whatever source derived including compensation_for services employer-provided coverage under an accident_or_health_plan sec_1_106-1 of the income_tax regulations provides that the gross_income of an employee does not include contributions which his employer makes to an accident_or_health_plan for compensation through insurance or otherwise to the employee for personal injuries or sickness incurred by him his spouse or his dependents as defined in sec_152 the employer may contribute to an accident_or_health_plan either by paying the premium or a portion of the premium on a policy of accident_or_health_insurance covering one or more of his employees or by contributing to a separate trust or fund including a fund referred to in sec_105 which provides accident and health benefits directly or through insurance to one or more of his employees revrul_62_199 1962_2_cb_32 states that the exclusion under sec_106 is applicable to amounts paid for the benefit of retired employees as well as current employees issue three sec_105 provides that amounts received by an employee through accident_or_health_insurance for personal injuries or sickness shall be included in gross_income to the extent that such amounts are attributable to contributions by the employer that are not includible in the gross_income of the employee or are paid_by the employer not in excess of deductions allowed under sec_213 relating to medical etc expenses for any prior taxable_year gross_income does not include amounts referred to in sec_105 if such amounts are paid directly or indirectly to the taxpayer to reimburse the taxpayer for expenses_incurred by the taxpayer for the medical_care as defined in sec_213 of the taxpayer or the taxpayer’s spouse and dependents as defined in sec_152 follows based on the information submitted and representations made we conclude as sec_105 provides that except in the case of amounts attributable to and the income of the trust is excludable from gross_income under sec_115 plr-145103-04 payments made from the trust are excludable from the gross_income of employer contributions paid to the trust which are used exclusively to pay for the accident or health coverage of participants their spouses and dependents are excludable from the participants’ gross_income under sec_106 participants their spouses and dependents under sec_105 no opinion is expressed concerning the federal tax consequences of the trust under any other provision of the code other than those specifically stated therein in particular no opinion is expressed concerning the federal tax consequences if individual retiree reimbursement accounts for participants are established in addition no opinion is expressed as to the qualified status of the system or of the status of any account established pursuant to sec_401 of the code the code provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer requesting it sec_6110 of sincerely harry beker branch chief health and welfare employee_benefits tax exempt government entities
